Citation Nr: 1504907	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a rating in excess of 50 percent (prior to November 14, 2011, and from March 1, 2012) for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for PTSD.  An interim September 2012 rating decision granted a 50 percent rating for PTSD, effective September 16, 2009, a temporary 100 rating, effective November 14, 2011, and a 50 percent rating from March 1, 2012; the issue is recharacterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that the August 2012 VA examination report, upon which the 50 percent rating was premised, is inadequate for rating purposes.  In the examination request, the AOJ noted the Veteran's long history of treatment for several acquired psychiatric disabilities, to include PTSD, major depressive disorder, personality disorder, cognitive disorder, and schizoaffective disorder, as well as alcohol and substance abuse with associated mood disorder.  The examiner was asked to delineate, to the extent possible, the symptoms associated with each psychiatric disability.  On review of the examination report, the Board notes that the August 2012 examiner did not review the Veteran's file and did not address any of the diagnoses of record other than PTSD.  Given the complexity of the Veteran's psychiatric history, as documented in his treatment records, the examiner's failure to review and consider such history renders the examination report inadequate for rating purposes.

The Board notes that the law prohibits compensation for primary alcohol and substance abuse, and it appears, from the record, that at least some of the Veteran's symptoms are related to such abuse.  What is not clear is whether his alcohol and substance abuse are symptoms of his service-connected PTSD (and, thus, potentially subject to compensation).  Furthermore, the Veteran has been assigned diagnoses of various additional acquired psychiatric disabilities that do not involve alcohol and substance abuse and are not established to be service-connected.  When rating a service-connected psychiatric disability, VA is required to consider the effects of those symptoms that are not clearly distinguishable as due solely  to non-service-connected psychiatric disabilities.  Remand is required for an examination that provides a comprehensive assessment of the current severity of the Veteran's PTSD, to include whether any alcohol or substance abuse is a symptom of such disability, and the extent to which any symptoms can be clearly distinguished as due to non-service-connected psychiatric disabilities.

The Board acknowledges that the Veteran's representative has expressly raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  At this point, the disability does not meet the schedular requirements for the grant of PTSD and would have to be referred to the Director, Compensation and Pension, for consideration of TDIU on an extraschedular basis.  On remand, for consideration by the AOJ would be whether such referral was warranted.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a) Opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol/substance abuse is secondary to/a symptom of his PTSD or a primary entity.  

b) Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 50 percent (or any other symptoms of similar gravity). 

(c) To the extent possible, distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD and any associated solely with a non-service-connected psychiatric diagnosis, (to include alcohol and substance abuse, if such is found to not be a symptom of PTSD).  

The examiner must include rationale with all opinions.

2. The AOJ should then review the record and readjudicate the claim (to include consideration of  entitlement to a TDIU rating, as appropriate, and after completion of all further development needed, to include, if indicated, referral to the Director of Compensation and Pension for consideration of an extraschedular award).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

